Citation Nr: 1814087	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating for right knee degenerative joint disease higher than 20 percent prior to January 7, 2015, and higher than 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in February 2012, which granted service connection for right knee degenerative joint disease with a rating of 20 percent effective April 28, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2). 

In August 2016, the RO increased the rating for the Veteran's service-connected right knee degenerative joint disease to 40 percent effective January 7, 2015.  The Veteran has limited his appeal to the issue identified on the title page.

In March 2017, the Board remanded the matter for scheduling of a Board hearing.  The Veteran did not report for a January2018 hearing; thus, his request for a Board hearing is therefore considered withdrawn.

Additionally, and with regard to representation, in a letter to the RO dated in September 2016, the Veteran's representative attorney stated that he no longer represented the Veteran; and in correspondence dated in January 2018 he reiterated that he had withdrawn from representing the Veteran.  In a February 2018 letter, the Board informed the attorney that he needed to show good cause for the withdrawal because his Motion to Withdraw had been submitted after the RO's April 2015 certification of the matter to the Board.  The Board then stated "You will be permitted to withdraw from representation only if your motion is granted by the Board.  Otherwise, you are required to continue as the appellant's representative, and will be recognized as such by VA."  There has been no further correspondence from the attorney or the Veteran since the Board's February 2018 letter.  Therefore, despite any statement to the contrary in the March 2017 remand, the attorney representative identified on the title page continues to be recognized by the Board as the Veteran's representative in this matter.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of the right knee in July 2013.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Moreover, treatment records indicate that the Veteran's right knee may have worsened since the July 2013 VA examination.  See, e.g., private medical records dated in November 2013, June 2014, and January 2015, which advise of painful and severe right knee arthritis and difficulty with mobility.  Therefore, a new examination to ascertain the severity of his service-connected right knee disability is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected right knee disability.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

2.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

